*847
ORDER

PER CURIAM.
Kenneth Bailey (“Baile/’) appeals from the motion court’s judgment denying his post-conviction relief motion without an ev-identiary hearing. Bailey argues his trial counsel was ineffective for conceding his guilt on the charge of assault in the first degree during the trial and the sentencing hearing.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).